Fourth Court of Appeals
                                      San Antonio, Texas

                                             April 20, 2020

                                          No. 04-20-00120-CV

                                       IN RE Brandon HJELLA

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

        On February 24, 2020, relator filed a petition for writ of mandamus complaining of the
trial court’s award of $2,500.00 and $36,264.00 in interim attorney’s fees to the real party in
interest (the “RPI”). Because the trial court had previously rendered a partial summary judgment
in favor of the RPI and held in abeyance the issue of contingent appellate attorney’s fees, the RPI
filed a motion asking this court to allow it to request a final judgment from the trial court that
included an award of contingent appellate fees.

       On April 13, 2020, the trial court signed a final judgment decreeing that the RPI recover
from relator “judgment for the sum of $39,615.27 in . . . damages and costs, plus accrued
prejudgment interest of $2,197.83, for a total of $41,813.10.” The judgment states: “This
Judgment finally disposes of all parties and all claims and is appealable.” The judgment does not
incorporate by reference or otherwise mention any award of interim attorney’s fees.

        Because it appears relator may now have obtained the relief he requested in his petition
for writ of mandamus, relator is ORDERED to show cause in writing no later than April 27,
2020 why this original proceeding should not be dismissed as moot. If relator does not timely
respond, this original proceeding will be dismissed as moot.

           It is so ORDERED on April 20, 2020.


                                                     PER CURIAM


1
  This proceeding arises out of Cause No. 2018CI15792, styled Red McCombs Motors, Ltd. v. Brandon Hjella,
pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.
ATTESTED TO: _____________________________
             Michael A. Cruz,
             Clerk of Court